Me. Justice Yantis delivered the opinion of the court: This claim is filed for the allowance of coroner’s fees, claimed to be due under Section 27, Chapter 85 of the Revised Statutes of Illinois for inquests held by claimant at the death of inmates of the Anna State Hospital for the Insane*. The claim as originally filed was for Two Hundred Twenty-six Dollars ($226.00). The amended claim listing additional inquests was filed April 25, 1933, making a total claim of Four Hundred Twenty-three Dollars ($423.00). No contention of law or fact is raised by respondent. The Anna State Hospital for the Insane is located in Union County. Claimant, as shown by the record, is coroner of that county. The Managing Officer of the Institution under date of April 16,1934 reported that the claim was correct as to all items appearing therein. The record also includes a report in each instance showing the insolvency of the estate of the patient in question. Section 26, Chapter 53 of the Fees and Salaries Act provides as follows: “For holding an inquest over a dead body when required by law in counties of the first and second class Fifteen Dollars ($15.00). * * * All of which fees shall be certified by the court and tohen the same cannot Be collected out of the estate of the deceased, paid out of the county treasury, or in case of inmates of any State charitable or penal institution, by the Department of Public Welfare out of the State treasury." It was apparently the intent of the Legislature that no county should be burdened, just because it had a State Institution, with the costs of inquests over inmates sent to said institutions. An award is hereby allowed to claimant for the amount of the claim, to-wit: Four Hundred Twenty-three Dollars ($423.00).